DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 and 18-20 are pending in the instant application. Claims 1-16 and 18-20 are rejected. 
Information Disclosure Statements
	The information disclosure statements filed on April 15, 2021 and February 24, 2020 have been considered and signed copies of form 1449 are enclosed herewith. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,458,175 in view of US 7,517,990.
US 9,458,175 discloses inhibitors of MK2 having general formula I, such as the compound I-135 (see Table 1-continued on columns 97 and 98), and pharmaceutical compositions thereof (see column 2). It is also disclosed in the reference (see column 10) that “…unless otherwise stated, structures depicted herein are also meant to include compounds that differ only in the presence of one or more isotopically enriched atoms. For example, compounds having the present structures including the replacement of hydrogen by deuterium…Such compounds are useful, for example, an analytical tools, as probes in biological assays, or as therapeutic agents in accordance with the present invention.”
US 9,458,175 does not disclose a specific deuterated compound which fits within the scope of the compounds of the instant claims.  
However, it is well known by one of ordinary skill in the art that deuteration is a common means in the field of pharmaceuticals for improving pharmacokinetics of pharmaceutical compounds. In order to change the metabolic status of drugs, a person skilled in the art would be motivated to substitute hydrogen atoms in the known pharmaceutical compounds with deuterium atoms to obtain deuterated compounds. For example, US 7,517,990 discloses that “a compound having a heavy hydrogen 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to make and use deuterated forms of the compounds of general formula I disclosed in the reference and to arrive at at least some of the deuterated compounds of the instant claims, pharmaceutical compositions thereof and methods of using a compound of the instant claims with a reasonable expectation of success. The motivation would have been to make additional compounds could be used for the quoted purpose and have improved pharmacokinetics. Thus, a prima facie case of obviousness has been established. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 and 15 of U.S. Patent No. 
The critical reference date of the U.S. Patent is entitled to the benefit of the filing date of the provisional application No. 62/199,927 (Jul. 31, 2015) under 35 U.S.C. 119(e) since the provisional application properly supports the subject matter relied upon to make the rejection in compliance with 35 U.S.C. 112(a). See MPEP 2136.03 III.	
U.S. Patent No. 10,253,040 claims compounds of formula XX and pharmaceutical compositions thereof which are similar to the compounds of Formula I of the instant claims. It is also disclosed in the reference (see column 10) that “…unless otherwise stated, structures depicted herein are also meant to include compounds that differ only in the presence of one or more isotopically enriched atoms. For example, compounds having the present structures including the replacement of hydrogen by deuterium…Such compounds are useful, for example, an analytical tools, as probes in biological assays, or as therapeutic agents in accordance with the present invention.” The reference also discloses that the compounds are effective as inhibitors of MK2 (see column 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to make and use deuterated forms of the compounds of formula XX disclosed in the reference and to arrive at at least some of the deuterated compounds of the instant claims, pharmaceutical compositions thereof and methods of using a compound of the instant claims with a reasonable expectation of success. The motivation would have been to make additional compounds could be used for the prima facie case of obviousness has been established. 
Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-13, 15, 17, and 18 of U.S. Patent No. 9,790,235. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
U.S. Patent No. 9,790,235 claims compounds of formula III and pharmaceutical compositions thereof which are similar to the compounds of Formula I of the instant claims. It is also disclosed in the reference (see column 10) that “…unless otherwise stated, structures depicted herein are also meant to include compounds that differ only in the presence of one or more isotopically enriched atoms. For example, compounds having the present structures including the replacement of hydrogen by deuterium…Such compounds are useful, for example, an analytical tools, as probes in biological assays, or as therapeutic agents in accordance with the present invention.” The reference also discloses that the compounds are effective as inhibitors of MK2 (see column 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to make and use deuterated forms of the compounds of formula III disclosed in the reference and to arrive at at least some of the deuterated compounds of the instant claims, pharmaceutical compositions thereof and methods of using a compound of the instant claims with a reasonable expectation of success. The motivation would have been to make additional compounds could be used for the prima facie case of obviousness has been established. 
Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 12-16, 20, 23, and 32 of U.S. Patent No. 9,458,175. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
U.S. Patent No. 9,458,175 claims compounds of formulae I’ and III and pharmaceutical compositions thereof which are similar to the compounds of Formula I of the instant claims. It is also disclosed in the reference (see column 10) that “…unless otherwise stated, structures depicted herein are also meant to include compounds that differ only in the presence of one or more isotopically enriched atoms. For example, compounds having the present structures including the replacement of hydrogen by deuterium…Such compounds are useful, for example, an analytical tools, as probes in biological assays, or as therapeutic agents in accordance with the present invention.” The reference also discloses that the compounds are effective as inhibitors of MK2 (see column 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to make and use deuterated forms of the compounds of formulae I’ and III disclosed in the reference and to arrive at at least some of the deuterated compounds of the instant claims, pharmaceutical compositions thereof and methods of using a compound of the instant claims with a reasonable expectation of success. The motivation would have been to make additional compounds could be used for the prima facie case of obviousness has been established. 
Claims 1-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 49-51, 53, 54, and 60-62 of copending Application No. 16/802,654 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
The critical reference date of the U.S. Application is entitled to the benefit of the filing date of the provisional application No. 62/199,927 (Jul. 31, 2015) under 35 U.S.C. 119(e) since the provisional application properly supports the subject matter relied upon to make the rejection in compliance with 35 U.S.C. 112(a). See MPEP 2136.03 III.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending Application No. 16/802,654 claims the same methods of the instant claims which use a compound of formula XX which is similar to the compounds of Formula I used in the methods of the instant claims. It is also disclosed in the reference (see [0054]) that “…unless otherwise stated, structures depicted herein are also meant to include compounds that differ only in the presence of one or more isotopically enriched atoms. For example, compounds having the present structures including the replacement of hydrogen by deuterium…Such compounds are useful, for example, an analytical tools, as probes in biological assays, or as therapeutic agents in accordance with the present invention.” 
prima facie case of obviousness has been established. 
Claims 1-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-9, 12, 13, 17, 18, and 20 of copending Application No. 16/494,722 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending Application No. 16/494,722 claims compounds of formulae I and III, pharmaceutical compositions thereof and methods of using a compound and the compounds (used) are similar to the compounds of Formula I of the instant claims. It is also disclosed in the reference (see [0053]) that “…unless otherwise stated, structures depicted herein are also meant to include compounds that differ only in the presence of one or more isotopically enriched atoms. For example, compounds having the present structures including the replacement of hydrogen by deuterium…Such compounds are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to make and use deuterated forms of the compounds of formulae I and III disclosed in the reference and to arrive at at least some of the deuterated compounds of the instant claims, pharmaceutical compositions thereof and methods of using a compound of the instant claims with a reasonable expectation of success. The motivation would have been to make additional compounds could be used for the quoted purpose and have improved pharmacokinetics. Thus, a prima facie case of obviousness has been established. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626